NUMBER 13-09-00208-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG
______________________________________________________________

GREGORY A. BEAVERS, ET AL.,                                               Appellants,

                                          v.

BP AMOCO CORPORATION, ET AL.,                       Appellees.
_____________________________________________________________

             On appeal from the 347th District Court
                    of Nueces County, Texas.
______________________________________________________________

                        MEMORANDUM OPINION
                Before Justices Rodriguez, Garza, and Vela
                    Memorandum Opinion Per Curiam
      We withdraw the memorandum opinion and judgment issued on April 23, 2009, in

cause number 13-09-00208-CV and substitute the following memorandum opinion.

      Appellants, Gregory A. Beavers, et al., perfected an appeal from a judgment entered

by the 347th District Court of Nueces County, Texas, in trial court cause number

04-3819-H. Several appellees have filed motions with this Court to dismiss this appeal

(appellate cause number 13-08-00214-CV).

      Appellees BP Amoco Corporation and BP Amoco Chemical Company (“Amoco”)

have filed an unopposed motion to dismiss the appeal as to Amoco on grounds that
appellants nonsuited or otherwise had all claims dismissed against Amoco. Amoco

requests that this Court dismiss the appeal as to it because it is not a proper party to this

appeal.

       Appellee Valero Energy Corporation (“Valero”) has filed an unopposed motion to

dismiss the appeal as to Valero on grounds that appellants agreed to nonsuit the appeal

as to Valero. Valero also seeks to clarify that Valero Refining-Texas, LP is not a proper

party to this appeal. Appellants do not oppose such clarification.

       Appellees Beazer East, Inc. (“Beazer East”) and Corpus Christi Gasket & Fastener,

Ltd. (“CCG&F”) have filed a motion to dismiss the appeal, asserting that appellants Gerald

Sheets and Nabbie Roberts had all of their claims against Beazer East and CCG&F non-

suited or otherwise dismissed.

       The Court, having considered the documents on file, is of the opinion that the

motions should be granted. See TEX . R. APP. P. 42.3. Appellees’ motions to dismiss are

granted, and the appeal is hereby DISMISSED FOR WANT OF JURISDICTION as to

appellees BP Amoco Corporation and BP Amoco Chemical Company, and Valero Energy

Corporation. Additionally, the appeal brought by appellants Gerald Sheets and Nabbie

Roberts against Beazer East, Inc. and Corpus Christi Gasket & Fastener, Ltd. is hereby

DISMISSED FOR WANT OF JURISDICTION. The Court also instructs the Clerk of this

Court to update this Court’s records to reflect that Valero Refining-Texas, LP is not a party

to this appeal.



                                                                PER CURIAM

Memorandum Opinion delivered and
filed this the 22nd day of June, 2009.




                                             2